                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff              )
                                              )               No. 18 CR 733-1
               vs.                            )               Judge Manish S. Shah
                                              )
FREDERICK SEGAL,                              )
                                              )
                       Defendant              )


                           MOTION TO BE RELEASED ON BAIL

       Now comes the defendant, FREDERICK SEGAL, by and through his attorney,

GERALD J. COLLINS, and respectfully moves this Court to order his release from custody and

to be placed on pre-trial release with conditions to include OR bond ( to be set by the Court),

report to Pre-trial Services as directed, permission to live with his daughter near Pittsburgh,

Pennsylvania (to be discussed) and with any other conditions of pre-trial release that this Court

deems appropriate.

       In support of this Motion, the defendant states as follows:

       1.      On or about October 25, 2018, FREDERICK SEGAL was arrested at O’Hare

               International Airport and charged with possession with intent to deliver a

               controlled substance, namely heroin.

       2.      On October 26, 2018, the defendant appeared in court for his initial appearance

               and was ordered detained until further order of court.

       3.      On October 31, 2018, the defendant appeared in court for his detention hearing,

               and at the conclusion of the hearing, the defendant was ordered detained as a
      flight risk. (A transcript of the hearing has been given to this Court.)

4.    Subsequently, the defendant was charged in a two-count indictment with

      possession with intent to distribute a controlled substance, namely one kilogram

      or more an amount of heroin in violation of Title 21, USC Sec 841(a)(1) (Count

      1), and importing into the United States from a place outside of the United States,

      namely, Belgium, a controlled substance, namely, one kilogram or more of an

      amount of heroin in violation of Title 21, USC, Sections 952(a) and 960(a)(1).

5.    On May 15, 2019, pursuant to a written plea agreement, the defendant entered a

      plea of guilty to Count 1 of the indictment.

6.    Sentencing has been scheduled for September 4, 2019.

7.    Recently, defendant’s family have advised him that his mother, Liddie Ann Segal,

      96 years of age, has been placed in hospice care at her home in Hampton

      Township, Pittsburgh, Pennsylvania. She is dying of a major incurable lung

      ailment (cancer), and she has a heart condition. She is on oxygen and requires

      constant care. Doctors have advised that this is a terminal situation.

8.    If released on bail, the defendant would live with his daughter, Adina Segal at her

      home at 771 Hartman Street, Meadville, Pennsylvania.

9.    Adina Segal, age 32, is employed at a local bank.

10.   Additionally, if the Court required, Adina Segal would be a third-party custodian

      for her father. Unfortunately, there is insufficient equity in her home for her to

      post anything for bail.

11.   The defendant, FREDERICK SEGAL, desires to be with his mother before she


                                        2
               passes away. Adina Segal’s house is approximately one and one-half hours from

               his mother’s house. With his daughter’s automobile, the defendant would be able

               to visit his mother daily.



       WHEREFORE, the defendant, FREDERICK SEGAL, by and through his attorney,

GERALD J. COLLINS, and respectfully moves this Court to order his release from custody and

to be placed on pre-trial release with conditions to include OR bond ( to be set by the Court),

report to Pre-trial Services as directed, permission to live with his daughter near Pittsburgh,

Pennsylvania (to be discussed) and with any other conditions of pre-trial release that this Court

deems appropriate.




                                                              Respectfully submitted,

                                                              s/ Gerald J. Collins
                                                              GERALD J. COLLINS




GERALD J. COLLINS
Attorney at Law
900 Ogden Avenue #365
Downers Grove, IL 60515
(312) 641-1950




                                                  3
